Citation Nr: 9926311	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a stomach disorder, 
to include irritable bowel syndrome, gastritis, and 
duodenitis, also claimed as a result of exposure to 
radiation.

2.  Entitlement to service connection for skin cancer, also 
claimed as a result of exposure to radiation.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a colon and rectal 
disorder, to include diarrhea, rectal and colon bleeding, and 
colon spasm, also claimed as a result of exposure to 
radiation.

4.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD)/ anxiety disorder 
(formerly characterized as neurasthenia and chest pain).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
("Board" or "BVA") on appeal from rating decisions and 
determinations rendered since January 1993 by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.

In an August 1993 rating decision, the RO denied the 
appellant's claim seeking entitlement to service connection 
for a stomach condition and for skin cancer, also claimed as 
a result of exposure to radiation.  Thereafter, during a 
September 1993 hearing at the RO, the appellant testified 
that due to exposure to radiation during service, he 
developed stomach problems and skin cancer.  (T. 6-7).  Thus, 
the Board will liberally construe the appellant's statements, 
which were made during the 1993 hearing, as a valid Notice of 
Disagreement (NOD) with respect the claims for a stomach 
condition and for skin cancer, to include as a result of 
exposure to radiation.  See generally Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993).  A Statement of the Case (SOC) was 
issued in September 1994; and, following the submission of 
additional evidence, a Supplemental Statement of the Case 
(SSOC) was issued in September 1998.  The appellant submitted 
his Substantive Appeal, VA Form 9, in November 1994, wherein 
he generically indicated that he is disabled as a result of 
having been exposed to radiation in service.  Moreover, in 
October 1998, the appellant submitted a VA From 9, which 
vaguely referred to his "cancers."  Therefore, in light of 
the above, the Board will construe the Substantive Appeal, 
dated in November 1994, as having perfected a timely appeal 
of the issues of entitlement to service connection for a 
stomach condition and for skin cancer.  See generally Buckley 
v. West, 12 Vet. App. 76, 83-84 (1998).  

The Board observes that the original claim for entitlement to 
service connection for a colon and rectal condition, also 
claimed as a result of exposure to radiation, was denied by 
the RO in unappealed rating decisions of February 1988 and 
December 1989.  In September 1992, the appellant submitted a 
request to reopen his claim for entitlement to service 
connection for a colon and rectal condition, to include 
diarrhea, rectal and colon bleeding, and colon spasms, 
including as a result to exposure to radiation.  In a January 
1993 decision letter, the RO denied the appellant's request 
to reopen his claim, informing that new and material evidence 
had not been submitted.  The appellant filed an NOD in April 
1993.  While the matter was in an appellant status at the RO, 
a Hearing Officer determined, in a July 1994 decision, that 
the appellant had submitted new and material evidence 
sufficient to reopen the claim, and reopened the claim.  An 
SOC was issued in September 1994; and, in November 1994, the 
appellant submitted his Substantive Appeal.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) (citing 38 U.S.C.A. 
§ 7105(a), (d)(1), (3)).  In an August 1998 SSOC, the RO 
considered the appellant's claim for service connection for a 
colon and rectal condition, to include as a result of 
exposure to radiation, on a de novo basis, and denied the 
claim.

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
(hereinafter, "the Court")) held that the Board is under a 
legal duty, in cases such as this one, to determine if there 
was new and material evidence to reopen the claim, regardless 
of the RO's action.  See Barnett v. Brown, 8 Vet. App. 1,4 
91995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); see also 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (per 
curiam) (explaining that the Board must observe the procedure 
required by law for reopening of final RO decisions).  
Accordingly, the Board has rephrased the issue as whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a colon and rectal condition, to 
include diarrhea, rectal bleeding, and colon spasm, also 
claimed as a result of the exposure to radiation.

By a rating decision in March 1997, the RO granted service 
connection for PTSD/ anxiety disorder (formerly characterized 
as neurasthenia and chest pain), and assigned a 10 percent 
evaluation.  During that same month, the appellant filed an 
NOD.  In March 1997, and in September 1998, respectively, the 
RO issued SSOCs, which collectively set forth the basis for 
the initial 10 percent evaluation assigned following the 
grant of service connection, pursuant to both the old and new 
criteria for rating mental disorders.  The appellant 
submitted a statement in October 1998, wherein he averred 
that the disability evaluation for his service connected 
PTSD/ anxiety disorder should be adjusted upward.  Thus, the 
Board will construe the October 1998 statement as a timely 
filed Substantive Appeal, with respect to the issue of 
entitlement to an evaluation in excess of 10 percent for 
PTSD/ anxiety disorder.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (holding that appellant review of a decision by an 
agency of original jurisdiction (AOJ), usually the RO, is 
initiated by the claimant's filing a timely NOD with the AOJ 
and is perfected by the claimant's filing a substantive 
appeal with the AOJ as per 38 C.F.R. § 20.200).

During a January 1997 personal hearing, the appellant raised 
the issues of entitlement to service connection (1) for a 
skin disorder, (2) for stomach problems, and (3) for a colon 
and rectal condition, all claimed as secondary to the service 
connected PTSD/ anxiety disorder.  The Board observes that at 
the time of the January 1997 hearing, the appellant had not 
yet established entitlement to service connection for PTSD/ 
anxiety disorder.  Inasmuch as there is no indication from 
the information of record that the secondary service 
connection issues have been developed for appellate 
consideration, they are referred to the RO for appropriate 
action.

In June 1999, the appellant submitted directly tot he Board a 
correspondence, dated in May 1999, without a waiver of his 
right to initial RO consideration.  VA laws and regulations 
provide that any pertinent evidence submitted by an appellant 
or representative which is accepted by the Board must be 
referred to the RO for review and preparation of an SSOC, 
unless the appellant waives this procedural right.  38 C.F.R. 
§ 20.1304(c) (1998).  In this case, the additional 
correspondence of May 1999 indicates that the appellant 
reiterated his contention that his service connected PTSD/ 
anxiety disorder had worsened.  In addition, he also repeated 
his contention that he was entitled to an effective date 
earlier than September 1, 1992, for an award of service 
connection for PTSD/ anxiety disorder.  Therefore, in light 
of the fact the correspondence is cumulative of the 
appellant's previous contentions, and given that the Board 
has yet to address these contentions in the instant case, the 
Board determines that a remand is not required per 38 C.F.R. 
§ 20.1304(c).  Accordingly, the Board will proceed with the 
appellant's appeal.

The issues of entitlement to service connection for a stomach 
disorder and for skin cancer, each claimed as a result of 
exposure to radiation; whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a colon and rectal disorder, also claimed as a result of 
exposure to radiation; and entitlement to an effective date 
earlier than September 1, 1992, for an award of service 
connection for PTSD/ anxiety disorder (formerly characterized 
as neurasthenia and chest pain), will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  For the period prior to November 7, 1996, the appellant's 
clinical signs and manifestations of his service-connected 
PTSD/ anxiety disorder were productive of no more than 
definite social and industrial impairment.

2.  For the period from November 7, 1996, the appellant's 
clinical signs and manifestations of his service-connected 
PTSD/anxiety disorder are productive of definite social and 
industrial impairment; and of social and occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as anxiety and panic attacks.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD/ 
anxiety disorder have been met, for the period prior November 
7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.132, Diagnostic Codes 9411-9400 (1996).

2.  The criteria for a 30 percent rating for PTSD/ anxiety 
disorder are met, for the period from November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.132, Diagnostic Codes 9411-9400 (1996); and as amended 
by 38 C.F.R. § 4.130, Diagnostic Codes 9411-9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An evaluation in excess of 10 percent for 
PTSD/ anxiety disorder (formerly 
characterized as neurasthenia and chest 
pain).  


I.  Factual Background

The appellant's service medical records include his 
separation examination, dated in May 1954.  At that time, the 
examining physician noted that the appellant had occasional 
pain in his chest.  According to the examiner, the 
appellant's sharp pain was suggestive of neurasthenia.  

In January 1993, the RO received a Verification Questionnaire 
from the Defense Nuclear Agency.  The questionnaire shows 
that during the appellant's service, he was present during 
nuclear testing in Desert Rock, Nevada.  According to the 
questionnaire, on May 8, 1953, the appellant was exposed to 
0.060 gamma rem.  

In September 1993, a hearing was conducted at the RO.  At 
that time, the appellant testified that while he was in the 
military, he was exposed to radiation during a nuclear test 
in Desert Rock.  (T.1,2).  The appellant stated that 
subsequently, he developed radiation sickness and was 
hospitalized for three to four days.  (T.2).  He indicated 
that due to the above experience, he developed psychological 
problems.  (T.6).  According to the appellant, he felt as if 
he had been experimented on and he became very angry.  (T.9).  
The appellant reported that after the blast, he was seen by a 
psychiatrist and that for the remainder of his service, he 
received regular psychiatric treatment.  (T.9, 10).  He 
revealed that following his separation from the military, he 
continued to receive intermittent psychiatric treatment and 
he participated in support groups.  (T.11).  

In November 1993, the appellant submitted a statement from 
Ms. G.V. in support of his contention that due to his 
radiation exposure during service, he developed psychological 
problems.  The statement shows that at that time, Ms. V. 
indicated that following the appellant's discharge, he was 
under medical treatment for stress.  According to Ms. V., she 
assumed his stress was attributable to his military 
experiences which included being exposed to radiation during 
"atomic bomb experiments."  

A report from the Nuclear Test Personnel Review (NTPR), dated 
in June 1995, shows that at that time, the NTPR confirmed the 
appellant's contention that he was present at Operation 
UPSHOT-KNOTHOLE, a United States Atmospheric Nuclear Test 
series, which was conducted at the Nevada Test Site in 1953.  

In January 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he 
witnessed an "atomic bomb explosion."  (T.2).  The 
appellant stated that after the explosion, he was exposed to 
radiation and he subsequently developed psychological 
problems.  (Id.).  The appellant stated that at present, he 
suffered from stress, anxiety, and post-traumatic stress 
disorder (PTSD).  (T.2,7,8).  

In February 1997, the appellant underwent a VA psychological 
examination.  At that time, the appellant stated that ever 
since 1953 when he witnessed an atomic bomb explosion and 
suffered from radiation exposure, he had felt anxiety, 
bitterness, and hostility towards the VA.  The appellant 
indicated that he felt as if emotionally, he had been 
adversely affected by his exposure to the blast.  He reported 
that after the blast, he walked toward the epicenter and he 
saw charred animals and houses in splinters.  According to 
the appellant, some of his fellow soldiers were vomiting.  
The appellant maintained that because of his experience, he 
developed anxiety and stress, and he had nightmares.  He 
noted that at present, he had nightmares approximately once a 
month.  According to the appellant, in the last several 
years, his nightmares were more specifically thematic of the 
atomic blast.  The appellant indicated that he also had sleep 
panic attacks several times per month, an increased heart 
rate, shortness of breath, tension, depression, irritability, 
and occasional sweatiness.  He indicated that he had "mood 
swings," and that he was fine as long as people did not 
mention "atomic subjects."  The appellant stated that if 
"atomic subjects" were raised, he felt aggressive and 
anxious, and he suffered from panic attacks.  

According to the appellant, there were times when he was in a 
power situation with an authority figure, and when that 
figure used unfair authority, he would suffer a panic attack.  
The appellant noted that while he was working as a teacher, 
he experienced panic attacks.  He stated that he had learned 
to "exit" himself when he felt anxious, and that he had 
intrusive thoughts about the traumatic experience related to 
the atomic blast.  The appellant indicated that he could not 
tolerate conversations wherein people made light of nuclear 
effects, but that he could "converse with people who [had] 
been involved in it."  According to the appellant, he felt 
that socially, his anxiety and "touchiness" about nuclear 
matters interfered with his ability to be sociable.  The 
appellant recalled that when he was working, he would have 
frequent intense confrontations, and he indicated that he was 
fired from three teaching jobs.  He noted that he was always 
able to find a new teaching job.  The appellant stated that 
at present, he was retired and that he had previously worked 
as an art teacher in a local high school.  According to the 
appellant, his hobby was art.  He indicated that he was 
starting to take anti-anxiety medication.  

Upon mental status evaluation, the VA examiner noted that the 
appellant was cooperative and that there was no psychosis.  
Cognition, orientation, and memory and speech were all within 
normal limits.  The appellant was polite, tense, anxious, and 
grateful for the opportunity to explain his feelings.  The 
diagnoses included the following: (Axis I) PTSD (with two 
weeks of anticipatory anxiety about upcoming exposure to 
atomic blasts one half mile proximity to atomic blast and 
near immediate exposure to the blast area and its physical 
effects, with resultant generalized anxiety, panic attacks, 
intrusive thoughts, nightmares, irritability, avoidance of 
reminders of trauma, and physiological arousal on exposure to 
material associated to trauma, (Axis IV) stressors PTSD 
symptoms, and (Axis V) Global Assessment of Functioning (GAF) 
score of 55.

In February 1997, the appellant underwent VA psychiatric 
testing and at that time, he took the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2).  The examiner noted that 
the appellant's test results reflected a valid profile.  
According to the examiner, most of the clinical scales were 
elevated with the exception of hypomania and social 
introversion.  The most extreme indicator was the 
psychopathic deviancy scale.  A general social maladjustment 
and the absence of strongly pleasant experiences was typical 
of individuals with that profile.  According to the examiner, 
the appellant was probably described in unfavorable terms 
such as angry, impulsive, emotionally shallow, and 
unpredictable.  In addition, the appellant had very poor 
impulse control which was reflective of a possible obsessive-
compulsive disorder.  The appellant struggled with abnormal 
fears, self-criticism, and feelings of guilt.  In his attempt 
at coping, he had developed some bizarre belief systems which 
allowed peculiar perceptions, social alienation, poor 
familial relationships, and poor concentration.  The 
supplementary scales profile showed a marked elevation of the 
PTSD scales.  Of some significance was the elevation of the 
"PS" which was specifically developed in the contrasting of 
"healthy Vietnam veterans."  The examiner indicated that 
even though the appellant was not a Vietnam veteran, his test 
results suggested some possible PTSD symptomatology.  

In February 1997, the appellant underwent a VA examination.  
At that time, he stated that he felt very anxious, tense, 
irritable, angry, and bitter.  He further noted that he 
suffered from physical symptoms, which included chest pain, 
heart pounding, stomach cramps and diarrhea, since being 
"put in harms way" by his government at the time of the 
1953 atomic testing.  The appellant indicated that he had 
nightmares and sleep panic attacks.  He reported that in 
social situations with any reference to atomic bombs, nuclear 
testing or warfare, he became very anxious and was easily 
provoked to anger when people seemed to take the issue 
lightly.  According to the appellant, over the years at work 
and in social situations, his anger had led to loss of jobs 
and alienation from friends and family.  Thus, in social 
situations, he tried to avoid those discussions whenever 
possible in spite of his deep interest in the long term 
affects of radiation exposure and advocacy for banning future 
testing or use of nuclear weapons.  The appellant stated that 
he used physical exercise and yoga to cope with the anxiety 
and physical symptoms.  According to the appellant, in the 
1960's, he received counseling from a clinical psychologist 
for six months to a year, but that he had not had any 
psychiatric treatment since that time.  The appellant noted 
that he had felt that the VA physicians had not taken him 
seriously, and as a result, he developed his own techniques 
for coping such as physical exercise and yoga.  

In the appellant's February 1997 VA examination, the 
appellant stated that at present, he was living in a rented 
apartment with his wife, and that he was independent in his 
activities of daily living.  The appellant indicated that he 
had been married for 46 years, and that he had two sons, ages 
40 and 42.  He noted that he was a retired art teacher.  
According to the appellant, his family relationships were 
impaired due to his anxiety, irritability, and obsession with 
issues related to nuclear testing.  The appellant reported 
that he was in contact with one of his sons, but that he was 
alienated from the other son.  The relationship with his wife 
was described as strained with each of them pursuing their 
respective interests while sharing the household without 
warmth or intimacy.  He noted that he did not have any close 
friends or relationships.  According to the appellant, he 
pursued his interest in art and he painted what he called 
"funky furniture."  The appellant reported that he 
exercised daily at the YMCA and attended yoga classes at the 
Unitarian Church.  

The appellant indicated that he had a degree in art and that 
prior to his entrance into the military, he had taught for 
one year at the Long Island school.  He stated that after his 
discharge from service, he returned to teaching art in the 
Long Island school systems.  According to the appellant, he 
had taught for approximately 45 years, and he had retired six 
years ago.  The appellant noted that there were several 
breaks in his employment because he was fired from three jobs 
due to his emotional difficulties and irritability, and on 
other occasions, he simply took a break in order to recover 
his emotional equilibrium sufficiently before resuming 
teaching. 

In the February 1997 VA examination, the examiner stated that 
since the appellant's exposure to an atmospheric atomic bomb 
explosion in 1953, it appeared that he had experienced marked 
anxiety and other symptoms which were suggestive of PTSD.  
According to the examiner, after the appellant witnessed the 
1953 bomb explosion, he suffered from impairment in 
industrial and social adaptability due to anxious obsession 
and preoccupation with the event and all nuclear testing, 
irritability, and poorly controlled anger regarding those 
issues.  The appellant's use of exercise and yoga to cope 
with and control his intense emotions had been helpful.  The 
examiner noted that perhaps, medications and counseling would 
offer more benefit.  


II.  Analysis

The Board finds that the appellant's claim for an evaluation 
in excess of 10 percent for PTSD/ anxiety disorder is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See generally 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence is of record and 
the statutory duty to assist the appellant in the development 
of evidence pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3. 

By a rating decision dated in March 1997, entitlement to 
service connection for service connection for PTSD/ anxiety 
disorder, and a 10 percent evaluation was assigned under 
Diagnostic Codes 9411-9400, effective from September 1, 1992.  
The Board is cognizant that, at the time of an initial 
rating, following a grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
facts found --a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

At this juncture, the Board notes that the schedular criteria 
for evaluating mental disorders were changed, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App.  308 (1991); see also 62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).

Notably, however, the Court has also held that for any date 
prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  Accordingly, in 
light of the fact that the RO, in its March 1997 rating 
decision, granted service connection for PTSD/ anxiety 
disorder and assigned an initial 10 percent rating under 
Diagnostic Codes 9411-9400, effective from September 1, 1992, 
the Board notes that prior to November 7, 1996, the 
appellant's disability disorder will be considered under the 
old criteria; and from November 7, 1996, the appellant's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria for rating mental disorders in order 
to determine which version is most favorable to the 
appellant.

The rating criteria in effect for mental disorders prior to 
November 7, 1996, are as follows:  

A 10 percent evaluation is warranted for less than criteria 
for the 30 percent evaluation, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App.  301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).
 
In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large."  59 Fed. 
Reg. 4752 (1994), VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." See 
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows:

A 10 percent rating is to be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease with work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

In regards to the appellant's disability rating for his 
service-connected PTSD/ anxiety disorder, the Board notes the 
evidence of record reflects that the appellant's has 
complaints, which include generalized anxiety, panic attacks, 
intrusive thoughts, anger, nightmares, irritability, 
avoidance of reminders of trauma, and physiological arousal 
on exposure to material associated to trauma.  The Board 
further observes that the psychiatric symptomatology 
contained in the reports of VA examinations collectively 
demonstrate that since the appellant witnessed the 1953 bomb 
explosion, he has suffered from impairment in industrial and 
social adaptability due to anxious obsession and 
preoccupation with the event and all nuclear testing, 
irritability, and poorly controlled anger regarding those 
issues.  In addition, also in the appellant's February 1997 
VA examination, although the appellant stated that he was 
currently retired and that he had taught high school art for 
45 years, the appellant also indicated that there were 
several breaks in his employment because he was fired from 
three jobs due to his emotional difficulties and 
irritability, and on other occasions, he simply took a break 
in order to recover his emotional equilibrium sufficiently 
before resuming teaching.

Based on the evidence as described above, the Board finds 
that, for the period prior to November 7, 1996, the 
disability picture for the appellant's service-connected 
psychiatric disorder more nearly approximates the criteria 
required for a 30 percent evaluation under the old provisions 
of Diagnostic Codes 9411-9400.  Similarly, the Board also 
concludes that, for the period from November 7, 1996, the 
appellant's disability picture for his service-connected 
psychiatric disorder more nearly approximates the criteria 
required for a 30 percent evaluation under both the old and 
new provisions of Diagnostic Codes 9411-9400.  See 38 C.F.R. 
§ 4.7.  Accordingly, an evaluation in excess of 10 percent is 
warranted.  See 38 C.F.R. § 4.132, Diagnostic Codes 9411-9400 
(1996); and as amended by 38 C.F.R. § 4.130, Diagnostic Codes 
9411-9400 (1998).

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 30 percent is in 
order under the old rating criteria, for the period prior to 
November 7, 1996; or that the evidence of record demonstrates 
that a rating in excess of 30 percent is in order under 
either the old or new rating criteria for mental disorder, 
for the period from November 7, 1996.  In this regard, the 
evidence of record reflects that the appellant has been 
married for 46 years and is the father of two children.  
Although the appellant has described his relationship with 
his wife as "strained," he is still able to share the 
household with her.  Moreover, while the appellant is 
alienated from one of his sons, he is in contact with his 
other son.  The Board further notes that although the 
appellant had several breaks in his employment history, he 
was able and he did, in fact, teach high school art for 45 
years.  In addition, the appellant is capable of pursuing his 
art hobby and paint furniture, and he participates in 
physical exercise and yoga.  According to the examiner from 
the appellant's February 1997 VA examination, the appellant's 
use of exercise and yoga to cope with and control his intense 
emotions has been helpful.  Furthermore, in the appellant's 
February psychiatric evaluation, the examiner noted that the 
appellant's cognition, orientation, and memory and speech 
were all within normal limits.

Thus, in regards to the old rating criteria, the evidence of 
record does not show that during either relevant time period, 
that the appellant's ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired; and there is no evidence that, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Moreover, in 
regards to the new rating criteria, the Board notes that the 
evidence of record contains no evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, or 
impaired judgment or abstract thinking.  This type of 
symptomatology is not shown in the appellant's case.  
Accordingly, an evaluation in excess of 30 percent for the 
appellant's service-connected PTSD/ anxiety disorder is not 
warranted.





ORDER

A 30 percent evaluation for PTSD/ anxiety disorder (formerly 
characterized as neurasthenia and chest pain) is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

The Board observes that the only available service medical 
record consists of a report of medical examination conducted 
in May 1954, for the purpose of separation from active duty 
service.  Responding to the RO's requests for medical 
information related to the appellant's active service, the 
National Personnel Records Center (NPRC) indicated, in 
October 1987, and in February 1988, respectively, that all 
medical records for the appellant, except for the May 1954 
report of separation examination, may have been destroyed in 
the 1973 fire at the NPRC.  The NPRC also informed that 
alternative sources had been searched, and that the 
appellant's complete service records could not be 
reconstructed.

Notably, in April 1992, the appellant submitted a formal 
application seeking VA compensation benefits for 
disabilities, which included disorders of the stomach, colon, 
rectal, and skin cancer, all claimed to be a result of 
exposure to radiation.  In connection with this application, 
a review of the record, however, does not reflect that an 
additional search for medical information from alternative 
sources, namely the Surgeon General's Office (SGO) extracts, 
were undertaken by the RO.  The Board notes that such records 
represent the discovered army records pertaining to service 
treatment, dating from 1942 to 1945, and from 1950 to 1954, 
which have been indexed and available by service number at 
the NPRC since 1990.

It is well settled that the VA has a statutory duty to assist 
the appellant in obtaining his or her military records.  See 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
Furthermore, in Cuevas v. Principi, 3 Vet. App. 542 (1992), 
the Court instructed that when the service records are 
presumed destroyed, the VA has a heightened obligation to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  Id. at 
548.

Where, as in this case, alternative records have become 
available, by way of the SGO extracts, there is a duty on the 
part of the VA to obtain such putative records in relation to 
the appellant's claims.  See Jolley, supra; see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992) (Once 
the VA is on notice of the existence of additional medical 
records, these records should be obtained prior to any 
further appellate review of this case).  As additional action 
by the RO may be helpful in either obtaining the putative 
service records or documenting information that such records 
cannot be obtained, the Board determines that further 
development is warranted.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 262-64 (1992); Cuevas, supra.

That notwithstanding, the VA also has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); Graves v. Brown, 8 
Vet. App. 522 (1996).  Thus, the appellant is hereby notified 
that a preliminary review of the record indicates that the 
evidence necessary to complete his application for service 
connection for a stomach disorder and for skin cancer (each 
claimed as a residual of exposure to radiation) includes (1) 
medical evidence of a current disability, (2) lay or medical 
evidence of a disease or injury in service, and (3) medical 
evidence of a nexus or link between the current disability 
and the appellant's period of active duty service, including 
any inservice exposure to radiation.  See Caluza v. Brown, 7 
Vet. App. 498, 510 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  As for the appellant's application to reopen 
his claim for service connection for a colon and rectal 
disorder, also claimed as a residual of exposure to 
radiation, the evidence necessary to complete that 
application includes (1) evidence that was not previously 
submitted to agency decision makers, which is neither 
cumulative or redundant; and (2) evidence that bears directly 
and substantially upon the specific matter under 
consideration, which is so significant that it must 
considered in order to fairly decide the claim.  Accordingly, 
the appellant is further advised that, unless the development 
directed herein coincidentally provide evidence on the 
theories relative to basic entitlement to service connection 
for the variously claimed disabilities, he still remains 
under an obligation to provide such evidence.

With respect to the earlier effective date claim, the Board 
observes that service connection was granted for PTSD/ 
anxiety disorder in a March 1997 rating action, and a 10 
percent rating was assigned, effective from September 1, 
1992.  In March 1997, the appellant filed an NOD, arguing 
that the effective date for the grant of service connection 
should have been May 21, 1954, the date of his discharge from 
active duty service.  The appellant reiterated this 
contention in statements submitted in October 1998, and in 
May 1999.  Although the appellant's March 1997 NOD should 
have triggered the RO's responsibility to furnish the 
appellant with an SOC, the information of record is negative 
for an SOC relative to the effective date claim.  See 
38 U.S.C.A. § 7105(b)(1), (2) (West 1991 & Supp. 1998); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As a 
consequence, the Board determines that the RO's failure to 
furnish an SOC to the appellant created a procedural defect, 
thereby warranting a remand of the earlier effective claim, 
under 38 C.F.R. § 19.9 (1998).  See Fenderson, 12 Vet. 
App. at 132 (citing Holland v. Gober, 10 Vet. App. 433, 436 
(1997) (per curiam order) (When VA fails to issue an SOC 
after a claimant has submitted a timely NOD, the matter must 
be remanded for "appropriate procedural compliance, 
specifically the issuance of an SOC")).

In view of the foregoing, and in order to fairly evaluate the 
appellant's claims, the case is REMANDED to the RO for the 
following action:

1. The RO should contact the appellant 
and obtain all information from the 
appellant regarding the names and 
addresses of any military hospital, to 
specifically include the military 
hospital at Fort Dix, New Jersey, 
pertaining to treatment received in 
October 1953.  These hospitals should 
be contacted to obtain any and all 
service medical records that relate to 
any of the appellant's claimed 
disabilities, which may be in their 
possession.  

2. The RO should again request from the 
National Personnel Records Center any 
and all available service records, 
including the appellant's 201 
personnel file, morning reports, 
reports from the station hospital at 
Fort Dix, New Jersey, dated in October 
1953, which may have been associated 
with the appellant's file.  Since the 
Surgeon General's Office extracts have 
now become available as an alternative 
source to destroyed service medical 
records, the RO should take all 
necessary steps to complete the search 
of the appellant's service medical 
records, including completing the 
required forms as may be indicated by 
the National Personnel Records Center 
and reconstruction of the appellant's 
service medical records by searching 
the Surgeon General's Office extracts.

3. Any records obtained pursuant to 
paragraphs 1 and 2 should be 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation from the appropriate 
facility to that effect should be 
placed in the appellant's claims 
folder.

4. Following completion of the above 
development, the RO should make a 
specific determination, based on the 
complete record, with respect to 
whether or not the appellant has 
submitted well grounded claims for 
service connection for a stomach 
disorder and for skin cancer, both 
claimed as residuals of exposure to 
radiation.  Based on this 
determination, and if appropriate, the 
RO should accomplish any further 
indicated development.  In addition, 
the RO should review the record and, 
if appropriate, readjudicate the issue 
of service connection for a colon and 
rectal disorder, also claimed as a 
residual of exposure to radiation, 
based on the submission of new and 
material evidence, in accordance with 
the court rulings enunciated in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 
1998), Winters v. West, 12 Vet. App. 
203 (1999), and Elkins v. West, 12 
Vet. App. 209 (1999).  If the 
determination remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and an 
opportunity to respond.

5. The RO should furnish the appellant a 
statement of the case on the issue of 
entitlement to an effective date 
earlier than September 1,1992, for an 
award of service connection for PTSD/ 
anxiety disorder (formerly 
characterized as neurasthenia and 
chest pain).  The appellant should 
also be apprised of his right to 
submit a substantive appeal and to 
have his claim reviewed by the Board.  
(Note:  The appeal, as to this issue, 
will be returned to the Board 
following the issuance of the 
statement of the case only if it is 
perfected by the filing of a timely 
substantive appeal).

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The purpose of this 
REMAND is to afford the appellant due process of law.  The 
Board intimates no opinion as to the ultimate conclusions 
warranted in this case.  No action is required of the 
appellant until further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

